Title: John Wharton (d. 1829) to Thomas Jefferson, 5 July 1819
From: Wharton, John
To: Jefferson, Thomas


          
            My Dear Sir
            Stevensburgh Culpeper Cty. July 5th 1819
          
          As one of the trustees of the University of my native State, I assume the liberty of addressing you. I find by the Prospectus of the different professorships, that one department will be appropriated to Medicine. I beg leave to make a tender of my services for that Chair. I have receved a liberal education, and studied four years at Edinburgh, where I graduated in Sepr 1806. The most satisfactory testimonials as to character and qualifications can be procured from the first men in Virginia. I have a wife and four children, and pursue the practice of Physic in this village. If you think there is any probability of my success, I will do myself the pleasure of waiting on you; when you may have an opportunity of making the necessary investigation. I feel deeply interested in the fate of an Institution, which reflects  such honour on Virginia, and have little doubt of its success under the auspices of a man, whose whole life has been devoted to the good of his country; and the evening of whose days, sheds such lustre on the land of his birth. Be good enough to give me an answer as early as your leisure will admit. And beleive me to remain with sentiments of the most profound respect your humble Servant
          
            J., WHARTON Jr,
          
        